    Case: 1:14-cr-00287 Document #: 312 Filed: 01/07/19 Page 1 of 2 PageID #:1422




                       IN THE UNITED STATES DISTRICT COURT FOR
                          THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

THE LINITED STATES OF AMERICA,

                                                                     No. 14-cr-287

WARREN N. BARR, III.                                                 Hon. Charles R. Norgle

                 f)efendant.

                                                   ORDER

Del'endant's Motion to Continue Sentencing [302] is denied.

                                               STATEMENT

         On June 1'1,2016, Defendant entered into a plea agreement in which he pleaded guilty to
one count of making a talse statement to a financial institution, in violation of l8 U.S.C. $ 1014.
On January 2,2019, Defendant filed a motion to continue sentencing, requesting the Court to
postpone his sentencing hearing until June I l, 2019. Defendant argues that on or about November
27 ,2018, his new counsel received discovery that the Covernment had not previously produced
but were required to pursuant to a court order. The Government inlormed Defendant's new counsel
that some materials were classified, and that del'ense counsel would need a security clearance to
review the classilied documents. Delendant argues he would be denied effective assistance of
counsel if the sentencing hearing were to proceed prior to his current counsel reviewing the
classified documents. Defendant also argues that the Court should grant his motion to continue the
sentencing because the Court has granted similar motions brought by co-Def'endants.               r



         The existence of classified materials in this case is not new information to Defendant. In
March 2017, Defendant made a discovery request to the Govemment in which the Govemment
responded on March 28,2017, that some materials requested by Defendant were classified. Dkt.
190 at fl 2. On April 4,2017. the Court entered an order designating a classilied information
security officer in this case. Dkt. 193. On November 30, 2018, the Court granted Defendant's
motion to substitute counsel and reset the sentencing hearing, which had been reset several times.
When Defbndant decided to seek out new counsel, he knew that classilied materials existed in this
case. Yet, Defendant chose to relain an attomey who does not possess the necessary security
clearance to review classified materials. Dkt. 294 at 3. Moreover, Det'endant has lails to
demonstrate that the classified discovery are material to his sentencing.
         The sentencing hearing has been reset, rescheduled, or continued over a dozen times.
f)efendant attempts to further prolong the date of his sentencing by arguing that co-Detbndants in
this case have been granted continuances in their sentencing dates. This argument is made without
any citations to legal authority; thus, the Court finds it to be an undeveloped argument. United

I Defendant argued that he did not have enough time to review and respond to the Covernment's Sentencing
Memorandum. This argument is moot in light of Defendant's filing in response to the Covenlment's sentencing
memorandum. Dkt. 3 10.
   Case: 1:14-cr-00287 Document #: 312 Filed: 01/07/19 Page 2 of 2 PageID #:1423




Statesv. Olmeda-Garci4 613 F.3d 721,723-24 (7th Cir.2010); see also Harvey v. Town of
Menillville, No. 1l-1041, 2011 WL 267 4830, at +6 (7th Cir. July i l, 201 l) (arguments that are
perfunctory, undeveloped, or unsupported by authority are waived). Furthermore, the Court finds
that Defendant has had sufficient time to prepare for the sentencing hearing, and that he will not
be prejudiced by the Court denying his cunent motion. See e.s., United States v. Rinaldi, 461 F.3d
922,929 (7th Cir. 2006) (affirming denial ofcontinuance of sentencing hearing after district court
granted multiple continuances over several years).
        In sum, Defendant has been afforded sufficient time to prepare for sentencing. He has been
aware of the existence of classified discovery and the need to have an attorney who is able to
review classified materials. Accordingly, the Court denies Defendant's motion to continue
sentencing.
         IT IS SO ORDERED.
                                             ENTER:




                                             CHARLES RONALD NORG

DATE: January7,2019
